 



Exhibit 10.8
STATE BOARD OF ADMINISTRATION
OF FLORIDA
1801 Hermitage Boulevard-Suite 100
Tallahassee, Florida 332308
(850) 488-4406
Post Office Box 13300
32317-3300
REIMBURSEMENT CONTRACT
Effective: June 1, 2005
(Contract)
between
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, FL
NAIC # 10955
and
THE STATE BOARD OF ADMINISTRATION OF THE STATE OF FLORIDA (SBA)
WHICH ADMINISTERS THE FLORIDA HURRICANE CATASTROPHE FUND (FHCF)
PREAMBLE
The Legislature of the State of Florida has enacted Section 215.555, Florida
Statutes “Statute”, which directs the SBA to administer the FHCF. This Contract
is subject to the Statute and to any administrative rule adopted pursuant
thereto, and is not intended to be in conflict therewith.
In consideration of the promises set forth in this Contract, the parties agree
as follows:
ARTICLE I — SCOPE OF AGREEMENT
As a condition precedent to the SBA’s obligations under this Contract, the
Company, an Authorized Insurer or an entity writing Covered Policies under
Section 627.351, Florida Statutes, in the State of Florida, shall report to the
SBA in a specified format the business it writes which is described in this
Contract as Covered Policies.
The terms of this Contract shall determine the rights and obligations of the
parties. This Contract provides reimbursement to the Company under certain
circumstances, as described herein, and does not provide or extend insurance or
reinsurance coverage to any person, firm, corporation or other entity. The SBA
shall reimburse the Company for its Ultimate Net Loss on Covered Policies in
excess of the Company’s Retention as a result of each Loss Occurrence commencing
during the Contract Year, to the extent funds are available, all as hereinafter
defined.

1



--------------------------------------------------------------------------------



 



ARTICLE II — PARTIES TO THE CONTRACT
This Contract is solely between the Company and the SBA which administers the
FHCF. In no instance shall any insured of the Company or any claimant against an
insured of the Company, or any other third party, have any rights under this
Contract, except as provided in Article XIV. The SBA will only disburse funds to
the Company, except as provided for in Article XIV of this Contract.
ARTICLE III — TERM
This Contract shall apply to Loss Occurrences which commence during the period
from 12:01 a.m., Eastern Time, June 1, 2005, to 12:01 a.m., Eastern Time,
June 1, 2006 (Contract Year).
The Company must designate a coverage level, make the required selections, and
return this fully executed Contract (two originals) to the FHCF Administrator so
that the Contract is received by the FHCF Administrator no later than 5 p.m.,
Central Time, June 1, 2005. Failure to do so will result in a referral to the
Office of Insurance Regulation within the Department of Financial Services for
administrative action. Furthermore, the Company’s coverage level under this
Contract will be deemed as follows:

(1)   For Companies that are a member of a National Association of Insurance
Commissioners (NAIC) group, the same coverage level selected by the other
Companies of the same NAIC group shall be deemed. If executed Contracts for none
of the members of an NAIC group have been received by the FHCF Administrator,
the coverage level from the prior Contract Year shall be deemed.   (2)   For
Companies that are not a member of an NAIC group under which other Companies are
active participants in the FHCF, the coverage level from the prior Contract Year
shall be deemed.   (3)   For New Participants that are a member of an NAIC
group, the same coverage level selected by the other Companies of the same NAIC
group shall be deemed.   (4)   For New Participants, as that term is defined in
Article V(21) herein, that are not a member of an NAIC group under which other
Companies are active participants in the FHCF, the 45% coverage level shall be
deemed.

Pursuant to the terms of this Contract, the SBA shall not be liable for Loss
Occurrences which commence after the effective time and date of expiration or
termination. Should this Contract expire or terminate while a Loss Occurrence
covered hereunder is in progress, the SBA shall be responsible for such Loss
Occurrence in progress in the same manner and to the same extent it would have
been responsible had the Contract expired the day following the conclusion of
the Loss Occurrence in progress.
ARTICLE IV — LIABILITY OF THE FHCF

(1)   The SBA shall reimburse the Company, with respect to each Loss Occurrence
commencing during the Contract Year for the “Reimbursement Percentage” elected,
this percentage times the amount of Ultimate Net Loss paid by the Company in
excess of the Company’s Retention, plus 5% of the reimbursed losses for Loss
Adjustment Expense Reimbursement.   (2)   The Reimbursement Percentage will be
45% or 75% or 90%, at the Company’s option as elected under ARTICLE XVIII
herein.   (3)   The aggregate liability of the FHCF with respect to all
Reimbursement Contracts covering this contract year shall not exceed the limit
set forth under Section 215.555(4)(c)1., Florida Statutes. For specifics
regarding loss reimbursement calculations, see section (3)(c) of ARTICLE X
herein.   (4)   Reimbursement amounts shall not be reduced by reinsurance paid
or payable to the Company from other sources.   (5)   After the end of each
calendar year, the SBA shall notify insurers of the estimated Borrowing Capacity
and the Balance of the Fund as of December 31. In May and October of each year,
the

2



--------------------------------------------------------------------------------



 



SBA shall publish in the Florida Administrative Weekly a statement of the FHCF’s
estimated Borrowing Capacity and the projected Balance of the Fund as of
December 31.

(6)   The obligation of the SBA with respect to all Contracts covering a
particular Contract Year shall not exceed the Balance of the Fund as of
December 31 of that Contract Year, together with the maximum amount the SBA is
able to raise through the issuance of revenue bonds or other means available to
the SBA under Section 215.555, Florida Statutes, up to the limit in accordance
with Section 215.555(4)(c)1., Florida Statutes. The obligations and the
liability of the SBA are more fully described in Rule 19-8.013, Florida
Administrative Code (F.A.C.). If Reimbursement Premiums are used for debt
service in the event of a temporary shortfall in the collection of emergency
assessments, then the amount of the Premiums so used will be reimbursed to the
SBA when sufficient emergency assessments are received.

ARTICLE V — DEFINITIONS
(1) Actual Claims-Paying Capacity of the FHCF
This term means the sum of the Balance of the Fund as of December 31 of a
Contract Year, plus any reinsurance purchased by the FHCF, plus the amount the
SBA is able to raise through the issuance of revenue bonds up to the limit in
accordance with Section 215.555(4)(c)1. and (6), Florida Statutes.
(2) Actuarially Indicated
This term means, with respect to Premiums paid by Companies for reimbursement
provided by the FHCF, an amount determined in accordance with the definition
provided in Section 215.555(2)(a), Florida Statutes.
(3) Additional Living Expense (ALE)
ALE losses covered by the FHCF are not to exceed 40 percent of the insured value
of a Residential Structure or its contents based on the coverage provided in the
policy. Fair rental value, loss of use, loss of rents, or business interruption
losses are not covered by the FHCF.
(4) Administrator
This term means the entity with which the SBA contracts to perform
administrative tasks associated with the operations of the FHCF. The
Administrator is Paragon Strategic Solutions Inc., 3600 American Boulevard West,
Suite 700, Minneapolis, Minnesota 55431. The telephone number is (800) 689-3863,
and the facsimile number is (800) 264-0492.
(5) Authorized Insurer
This term is defined in Section 624.09(1), Florida Statutes.
(6) Borrowing Capacity
This term means the amount of funds which are able to be raised by the issuance
of revenue bonds or through other financing mechanisms, less bond issuance
expenses and reserves.
(7) Citizens Property Insurance Corporation (Citizens)
This term means the entity formed under Section 627.351(6), Florida Statutes and
refers to both Citizens Property Insurance Corporation High Risk Account and
Citizens Property Insurance Corporation Personal Lines and Commercial Lines
Accounts.
(8) Contract
This term means this Reimbursement Contract for the current Contract Year.
(9) Covered Event
This term means any one storm declared to be a hurricane by the National
Hurricane Center, which causes insured losses in Florida, both while it is still
a hurricane and throughout any subsequent downgrades in storm status by the
National Hurricane Center. Any storm, including a tropical storm, which does not
become a hurricane is not a Covered Event.
(10) Covered Policy or Covered Policies

  (a)   Covered Policy, as defined in Section 215.555(2)(c), Florida Statutes,
is further clarified to mean only that portion of a binder, policy or contract
of insurance that insures real or personal property located in the State of
Florida to the extent such policy insures a Residential Structure,

3



--------------------------------------------------------------------------------



 



as defined in definition (27) herein, or the contents of a Residential
Structure, located in the State of Florida, or ALE coverage as defined in
definition (3) herein.

  (b)   Due to the specialized nature of the definition of Covered Policies,
Covered Policies are not limited to only one line of business in the Company’s
annual statement required to be filed by Section 624.424, Florida Statutes.
Instead, Covered Policies are found in several lines of business on the
Company’s annual statement. Covered Policies will at a minimum be reported in
the Company’s statutory annual statement as:

— Fire
— Allied Lines
— Farmowners Multiple Peril
— Homeowners Multiple Peril
— Commercial Multiple Peril (non liability portion, covering condominiums and
apartments)
— Inland Marine
Note that where particular insurance exposures, e.g. mobile homes, are reported
on an annual statement is not dispositive of whether or not the exposure is a
Covered Policy.

  (c)   This definition applies only to the first-party property section of a
policy pertaining strictly to the structure, its contents, appurtenant
structures, or ALE coverage.     (d)   Covered Policy also includes any
collateral protection insurance policy covering personal residences which
protects both the borrower’s and the lender’s financial interest, in an amount
at least equal to the coverage for the dwelling in place under the lapsed
homeowner’s policy, if such policy can be accurately reported as required in
Section 215.555(5), Florida Statutes. A Company will be deemed to be able to
accurately report data if the required data, as specified in the Premium Formula
adopted in Section 215.555(5), Florida Statutes, is available. (e) See
Article VI of this Contract for specific exclusions.

(11) Deductible Buy-Back Policies
This term means a specific policy that provides coverage to a policyholder for
some portion of the policyholder’s deductible under a policy issued by another
insurer.
(12) Estimated Claims-Paying Capacity of the FHCF
This term means the sum of the projected Balance of the Fund as of December 31
of a Contract Year, plus any reinsurance purchased by the FHCF, plus the most
recent estimate of the Borrowing Capacity of the FHCF, determined pursuant to
Section 215.555(4)(c), Florida Statutes.
(13) Excess Policies
This term, for the purposes of this Contract, means a policy that provides
insurance protection for large commercial property risks that provides a layer
of coverage above a primary layer (which is insured by a different insurer) that
acts much the same as a very large deductible.
(14) Florida Department of Financial Services (Department)
This term means the Florida regulatory agency, created pursuant to
Section 20.121, Florida Statutes, which is charged with regulating the Florida
insurance market and administering the Florida Insurance Code.
(15) Florida Insurance Code
This term means those chapters identified in Section 624.01, Florida Statutes,
which are designated as the Florida Insurance Code.
(16) Formula or the Premium Formula
This term means the Formula approved by the SBA for the purpose of determining
the Actuarially Indicated Premium to be paid to the FHCF. The Premium Formula is
defined as an approach or methodology which leads to the creation of premium
rates. The resulting rates are therefore incorporated as part of the Premium
Formula.

4



--------------------------------------------------------------------------------



 



(17) Fund Balance or Balance of the Fund as of December 31
These terms mean the “Net assets: Unrestricted” as indicated on the
unconsolidated FHCF Statement of Net Assets for the then current Contract Year,
to which is added: reported FHCF losses (including Loss Adjustment Expense) for
the then current Contract Year, whether paid or unpaid by FHCF, as of
December 31, and from which is subtracted: any reinsurance recovered prior to,
or recoverable as of, December 31; any obligations paid or expected to be paid
with bonding proceeds or receipts from emergency assessments; amounts needed for
administration for the then current State of Florida fiscal year which have not
been spent and which are not reflected on the FHCF Statement of Net Assets; and
the amount of undispersed mitigation funds appropriated for the then current
State of Florida fiscal year.
(18) Insurer Group
For purposes of the coverage option election in Section 215.555(4)(b), Florida
Statutes, Insurer Group means the group designation assigned by the National
Association of Insurance Commissioners (NAIC) for purposes of filing
consolidated financial statements. A Company is a member of a group as
designated by the NAIC until such Company is assigned another group designation
or is no longer a member of a group recognized by the NAIC.
(19) Loss Occurrence
This term means the sum of individual insured losses incurred under Covered
Policies resulting from the same Covered Event. “Losses” means direct incurred
losses under Covered Policies and excludes Loss Adjustment Expenses.
(20) Loss Adjustment Expense Reimbursement

  (a)   Loss Adjustment Expense Reimbursement shall be 5% of the reimbursed
losses under this Contract as provided in Article IV, pursuant to
Section 215.555(4)(b)1., Florida Statutes.     (b)   To the extent that loss
reimbursements are limited to the Payout Multiple applied to each Company, the
5% Loss Adjustment Expense is included in the total Payout Multiple applied to
each Company.

(21) New Participant(s)
This term means all Companies which begin writing Covered Policies on or after
the beginning of the Contract Year. A Company that removes exposure from either
Citizens entity, as that term is defined in (7) above, pursuant to an assumption
agreement effective on or after June 1 and had written no other Covered Policies
before June 1 is also considered a New Participant.
(22) Office of Insurance Regulation
This term means that office within the Department of Financial Services and
which was created in Section 20.121(3), Florida Statutes.
(23) Payout Multiple
This term means the multiple as calculated in accordance with
Section 215.555(4)(c), Florida Statutes, which is derived by dividing the
Claims-Paying Capacity of the FHCF by the total industry Reimbursement Premium
for the FHCF for the Contract Year billed as of December 31 of the Contract
Year. The final Payout Multiple is determined once Reimbursement Premiums have
been billed as of December 31 and the amount of bond proceeds has been
determined.
(24) Premium
This term means the same as Reimbursement Premium.
(25) Projected Payout Multiple
The Projected Payout Multiple is used to calculate a Company’s projected payout
pursuant to Section 215.555(4)(d)2.b., Florida Statutes. The Projected Payout
Multiple is derived by dividing the estimated single season Claims-Paying
Capacity of the FHCF by the estimated total industry Reimbursement Premium for
the FHCF for the Contract Year. The Company’s Reimbursement Premium as paid to
the SBA for the Contract Year is multiplied by the Projected Payout Multiple to
estimate the Company’s coverage from the FHCF for the Contract Year.

5



--------------------------------------------------------------------------------



 



(26) Reimbursement Premium
This term means the Premium determined by multiplying each $1,000 of insured
value reported by the Company in accordance with Section 215.555(5)(b), Florida
Statutes, by the rate as derived from the Premium Formula, as described in
Rule 19-8.028, F.A.C.
(27) Residential Structures
This term means dwelling units used as a home or residence for other than
transient occupancy, as that term is defined in Section 83.43(10), Florida
Statutes. These include the primary structure and appurtenant structures insured
under the same policy and any other structures covered under endorsements
associated with a policy covering a residential structure, the principal
function of which at the time of loss was as a primary or secondary residence.
Covered Residential Structures do not include any structures listed under
Article VI herein.
(28) Retention
The Company’s Retention means the amount of hurricane losses incurred by the
Company below which the Company is not entitled to reimbursement from the FHCF.
The Company is eligible for reimbursement only after its paid covered losses
exceed its full Retention for each event. The Company’s Retention is established
in accordance with the provisions of Section 215.555(2)(e), Florida Statutes,
and shall be determined by multiplying the Retention Multiple by the Company’s
Reimbursement Premium for the Contract Year.
(29) Retention Multiple

  (a)   The Retention Multiple is applied to the Company’s Reimbursement Premium
to determine the Company’s Retention. The Retention Multiple for the 2005-2006
Contract Year shall be equal to $4.5 billion, adjusted based upon the reported
exposure for the 2004/2005 Contract Year divided by the estimated total industry
Reimbursement Premium at the 90% reimbursement percentage level for the Contract
Year as determined by the SBA.     (b)   The Retention Multiple as determined
under (29)(a) above shall be adjusted to reflect the reimbursement percentage
elected by the Company under this Contract as follows:

  1.   If the Company elects a 90% reimbursement percentage, the adjusted
Retention Multiple is 100% of the amount determined under (29)(a) above;     2.
  If the Company elects a 75% reimbursement percentage, the adjusted Retention
Multiple is 120% of the amount determined under (29)(a) above; or     3.   If
the Company elects a 45% reimbursement percentage, the adjusted Retention
Multiple is 200% of the amount determined under (29)(a) above.

(30) Ultimate Net Loss

  (a)   This term means all losses of the Company under Covered Policies, prior
to the application of the Company’s FHCF Retention and reimbursement percentage,
and excluding loss adjustment expense, arising from each Loss Occurrence during
the Contract Year, provided, however, that the Company’s loss shall be
determined in accordance with the deductible levels reported to the FHCF for the
exposure sustaining the loss.     (b)   Salvages and all other recoveries,
excluding reinsurance recoveries, shall be first deducted from such loss to
arrive at the amount of liability attaching hereunder.     (c)   All salvages,
recoveries or payments recovered or received subsequent to a loss settlement
under this Contract shall be applied as if recovered or received prior to the
aforesaid settlement and all necessary adjustments shall be made by the parties
hereto.     (d)   Nothing in this clause shall be construed to mean that losses
under this Contract are not recoverable until the Company’s Ultimate Net Loss
has been ascertained.     (e)   The SBA shall be subrogated to the rights of the
Company to the extent of its reimbursement of the Company. The Company agrees to
assist and cooperate with the SBA in all respects as regards such subrogation.
The Company further agrees to undertake such actions as may be necessary to
enforce its rights of salvage and subrogation, and its rights, if any, against
other insurers as respects any claim, loss, or payment arising out of a Covered
Event.

6



--------------------------------------------------------------------------------



 



ARTICLE VI — EXCLUSIONS
This Contract does not provide reimbursement for:

(1)   Any losses not defined as being within the scope of a Covered Policy.  
(2)   Any policy which excludes wind or hurricane coverage.   (3)   Any Excess
Policy or Deductible Buy-Back Policy that requires individual ratemaking.   (4)
  Any liability of the Company attributable to losses for fair rental value,
loss of use, loss of rents, or business interruption.   (5)   Any collateral
protection policy that does not meet the definition of Covered Policy as defined
in Article V(10)(d) herein.   (6)   Any reinsurance assumed by the Company.  
(7)   Any exposure for: hotels, motels, timeshares, or other similar structures
that are rented out daily, weekly, or monthly; homeowner associations, if no
habitational structures are insured under the policy; shelters, camps or
retreats; vacant properties insured under a commercial policy; and boats or
related equipment insured under a separate policy or endorsement.   (8)  
Commercial healthcare facilities and nursing homes; however, a nursing home
which is an integral part of a retirement community consisting primarily of
habitational structures that are not nursing homes will not be subject to this
exclusion.   (9)   Any exposure under commercial policies covering only
appurtenant structures or structures that do not function as a habitational
structure (e.g. a policy covering only the pool of an apartment complex).   (10)
  Personal contents in a commercial storage facility covered under a policy that
covers only those personal contents.   (11)   Policies covering only Additional
Living Expense.   (12)   Any liability of the Company for extra contractual
obligations and excess of original policy limits liabilities.   (13)   Losses in
excess of the sum of the Balance of the Fund as of December 31 of the Contract
Year and the amount the SBA is able to raise through the issuance of revenue
bonds or by the use of other financing mechanisms, up to the limit pursuant to
Section 215.555(4)(c), Florida Statutes.   (14)   Any liability assumed by the
Company from Pools, Associations, and Syndicates. Exception:

Covered Policies assumed from Citizens under the terms and conditions of an
executed assumption agreement between the Authorized Insurer and Citizens are
covered by this Contract.

(15)   All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
howsoever denominated, established or governed, which provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee, or other obligation of an insurer, or its successors
or assigns, which has been declared by any competent authority to be insolvent,
or which is otherwise deemed unable to meet any claim, debt, charge, fee or
other obligation in whole or in part.   (16)   Any liability of the Company for
loss or damage caused by or resulting from nuclear reaction, nuclear radiation,
or radioactive contamination from any cause, whether direct or indirect,
proximate or remote, and regardless of any other cause or event contributing
concurrently or in any other sequence to the loss.   (17)   The FHCF does not
provide coverage for water damage which is generally excluded under property
insurance contracts and has been defined to mean flood, surface water, waves,
tidal water, overflow of a body of water, storm surge, or spray from any of
these, whether or not driven by wind.   (18)   Specialized Fine Arts Risks as
defined in Rule 19-8.028(4)(d), F.A.C.

7



--------------------------------------------------------------------------------



 



ARTICLE VII — MANAGEMENT OF CLAIMS AND LOSSES
The Company shall investigate and settle or defend all claims and losses. All
payments of claims or losses by the Company within the terms and limits of the
appropriate coverage parts of Covered Policies shall be binding on the SBA,
subject to the terms of this Contract, including the provisions in Article XIII
relating to inspection of records and examinations.
ARTICLE VIII — LOSS REIMBURSEMENT ADJUSTMENTS
(1) Offsets
The SBA reserves the right to offset amounts payable to the SBA from the Company
against any reimbursement or advance amounts due and payable to the Company from
the SBA as a result of the liability of the SBA.
(2) Reimbursement Adjustments
Section 215.555(4)(d) and (e), Florida Statutes, provides the SBA with the right
to seek the return of excess loss reimbursements or advances which have been
paid to the Company along with interest thereon. Excess loss reimbursements or
advances are those payments or advances made to the Company by the SBA that are
in excess of the Company’s coverage under the Contract Year. Excess loss
reimbursements or advances may result from adjustments to the Projected Payout
Multiple or the Payout Multiple, incorrect exposure (Data Call) submissions or
resubmissions, incorrect calculations of Reimbursement Premiums or Retentions,
incorrect Proof of Loss Reports, incorrect calculation of reinsurance
recoveries, or subsequent readjustment of policyholder claims, including
subrogation and salvage, or any combination of the foregoing. The Company will
be sent an invoice showing the due date for adjustments along with the interest
due thereon through the due date. The applicable interest rate for interest
credits, and for interest charges for adjustments beyond the Company’s control,
will be the average rate earned by the SBA for the FHCF for the first five
months of the Contract Year. The applicable interest rate for interest charges
due to adjustments resulting from incorrect exposure submissions or Proof of
Loss Reports will accrue at this rate plus 5%. Interest will continue to accrue
if not paid by the due date.
ARTICLE IX — REIMBURSEMENT PREMIUM

(1)   The Company shall, in a timely manner, pay the SBA its Reimbursement
Premium for the Contract Year. The Reimbursement Premium for the Contract Year
shall be calculated in accordance with Section 215.555, Florida Statutes, with
any rules promulgated thereunder, and with Article X(2).   (2)   Since the
calculation of the Actuarially Indicated Premium assumes that the Companies will
pay their Reimbursement Premiums timely, interest charges will accrue under the
following circumstances. A Company may choose to estimate its own Premium
installments. However, if the Company’s estimation is less than the provisional
Premium billed, an interest charge will accrue on the difference between the
estimated Premium and the final Premium. If a Company estimates its first
installment, the Administrator shall bill that estimated Premium as the second
installment as well, which will be considered as an estimate by the Company. No
interest will accrue regarding any provisional Premium if paid as billed by the
FHCF’s Administrator, except in the case of an estimated second installment as
set forth in this Article. Also, if a Company makes an estimation that is higher
than the provisional Premium billed but is less than the final Premium, interest
will not accrue. If the Premium payment is not received from a Company when it
is due, an interest charge will accrue on a daily basis until the payment is
received. Interest will also accrue on Premiums resulting from submissions or
resubmissions finalized after December 1 of the Contract Year. An interest
credit will be applied for any Premium which is overpaid as either an estimate
or as a provisional Premium. Interest shall not be credited past December 1 of
the Contract Year. The applicable interest rate for interest credits will be the
average rate earned by the SBA for the FHCF

8



--------------------------------------------------------------------------------



 



for the first five months of the Contract Year. The applicable interest rate for
interest charges will accrue at this rate plus 5%.
ARTICLE X — REPORTS AND REMITTANCES
(1) Exposures

  (a)   If the Company writes Covered Policies before June 1 of the Contract
Year, the Company shall report to the SBA, unless otherwise provided in
Rule 19-8.029, F.A.C., no later than the statutorily required date of September
1 of the Contract Year, by ZIP Code or other limited geographical area as
specified by the SBA, its insured values under Covered Policies as of June 30 of
the Contract Year as outlined in the annual reporting of insured values form,
FHCFD1A (Data Call) adopted for the Contract Year under Rule 19-8.029, F.A.C.,
and other data or information in the format specified by the SBA.     (b)   If
the Company first begins writing Covered Policies on or after June 1 but prior
to December 1 of the Contract Year, the Company shall report to the SBA, no
later than March 1 of the Contract Year, by ZIP Code or other limited
geographical area as specified by the SBA, its insured values under Covered
Policies as of December 31 of the Contract Year as outlined in the Supplemental
Instructions for New Participants section of the Data Call adopted for the
Contract Year under Rule 19-8.029, F.A.C., and other data or information in the
format specified by the SBA.     (c)   If the Company first begins writing
Covered Policies on or after December 1 but through and including May 31 of the
Contract Year, the Company shall not report its exposure data for the Contract
Year to the SBA.     (d)   The requirement that a report is due on a certain
date means that the report shall be in the physical possession of the FHCF’s
Administrator in Minneapolis no later than 5 p.m. on the due date. If the
applicable due date is a Saturday, Sunday or legal holiday, then the actual due
date will be the day immediately following the applicable due date which is not
a Saturday, Sunday or legal holiday. For purposes of the timeliness of the
submission, neither the United States Postal Service postmark nor a postage
meter date is in any way determinative. Reports sent to the SBA in Tallahassee,
Florida, will be returned to the sender. Reports not in the physical possession
of the FHCF’s Administrator by 5 p.m., Central Time, on the applicable due date
are late.     (e)   Pursuant to the provisions of Section 215.557, Florida
Statutes, the reports of insured values under Covered Policies by ZIP Code
submitted to the SBA pursuant to Section 215.555, Florida Statutes, are
confidential and exempt from the provisions of Section 119.07(1), Florida
Statutes, and Section 24(a), Art. I of the State Constitution.

(2) Reimbursement Premium

  (a)   If the Company writes Covered Policies before June 1 of the Contract
Year, the Company shall pay the FHCF its Reimbursement Premium in installments
due on or before August 1, October 1, and December 1 of the Contract Year in
amounts to be determined by the FHCF. However, if the Company’s Reimbursement
Premium for the prior Contract Year was less than $5,000, the Company’s full
provisional Reimbursement Premium, in an amount equal to the Reimbursement
Premium paid in the prior year, shall be due in full on or before August 1 of
the Contract Year. The Company will be invoiced for amounts due, if any, beyond
the provisional Reimbursement Premium payment, on or before December 1 of the
Contract Year. In addition, if a company has been placed under regulatory
supervision by a State or control of the Company has been transferred through
any legal or regulatory proceeding to a state regulator or court appointed
receiver or rehabilitator (referred to in the aggregate as “State action”), the
full annual provisional Reimbursement Premium as billed and any outstanding
balances will be due on August 1, or the date that such State action occurs
after August 1 and before May 31 of the Contract Year.

9



--------------------------------------------------------------------------------



 



  (b)   A New Participant that first begins writing Covered Policies on or after
June 1 but prior to December 1 of the Contract Year shall pay the FHCF a
provisional Reimbursement Premium of $1,000 upon execution of this Contract. The
Administrator shall calculate the Company’s actual Reimbursement Premium for the
period based on its actual exposure as of December 31 of the Contract Year, as
reported on or before March 1. To recognize that New Participants have limited
exposure during this period, the actual Premium as determined by processing the
Company’s exposure data shall then be divided in half, the provisional Premium
shall be credited, and the resulting amount shall be the total Premium due for
the Company for the remainder of the Contract Year. However, if that amount is
less than $1,000, then the Company shall pay $1,000. The Premium payment is due
no later than May 1 of the Contract Year. The Company’s Retention and coverage
will be determined based on the total Premium due as calculated above.     (c)  
A New Participant that first begins writing Covered Policies on or after
December 1 but through and including May 31 of the Contract Year shall pay the
FHCF a Reimbursement Premium of $1,000 upon execution of this Contract.     (d)
  The requirement that the Reimbursement Premium is due on a certain date means
that the Premium shall be in the physical possession of the FHCF no later than 5
p.m., Eastern Time, on the due date applicable to the particular installment. If
remitted by check to the FHCF’s Post Office Box, the check shall be physically
in the Post Office Box 550261, Tampa, FL 33655- 0261, as set out on the invoice
sent to the Company. If remitted by check by hand delivery, the check shall be
physically on the premises of the FHCF’s bank in Tampa, Florida, as set out on
the invoice sent to the Company. If remitted electronically, the wire transfer
shall have been completed to the FHCF’s account at its bank in Tampa, Florida,
as set out on the invoice sent to the Company. If the applicable due date is a
Saturday, Sunday or legal holiday, then the actual due date will be the day
immediately following the applicable due date which is not a Saturday, Sunday or
legal holiday. For purposes of the timeliness of the remittance, neither the
United States Postal Service postmark nor a postage meter date is in any way
determinative. Premium checks sent to the SBA in Tallahassee, Florida, or to the
FHCF’s Administrator in Minneapolis, Minnesota, will be returned to the sender.
Reimbursement Premiums not in the physical possession of the FHCF by 5 p.m.,
Eastern Time, on the applicable due date are late.     (e)   Except as required
by Section 215.555(7)(c), Florida Statutes, or as described in the following
sentence, Reimbursement Premiums, together with earnings thereon, received in a
given Contract Year will be used only to pay for losses attributable to Covered
Events occurring in that Contract Year or for losses attributable to Covered
Events in subsequent Contract Years and will not be used to pay for past losses
or for debt service on revenue bonds. Pursuant to Section 215.555(6)(a)1.,
Florida Statutes, Premiums, or earnings thereon, may be used for payments
relating to revenue bonds in the event Emergency Assessments are insufficient.
If Premiums are used for debt service, then the amount of the Premiums so used
shall be returned, without interest, to the Fund when Emergency Assessments
remain available after making payment relating to the revenue bonds and any
other purposes for which Emergency Assessments were levied.

(3) Claims and Losses
     (a) In General

  1.   Claims and losses resulting from Loss Occurrences commencing during the
Contract Year shall be reported by the Company and reimbursed by the FHCF as
provided herein and in accordance with the Statute, this Contract, and any rules
adopted pursuant to the Statute. For a Company participating in a quota share
primary insurance agreement(s) with Citizens Property Insurance Corporation High
Risk Account, Citizens and the Company shall report only their respective
portion of losses under the quota share primary insurance agreement(s). Pursuant
to Section 215.555(4)(c), Florida Statutes, the SBA is obligated to

10



--------------------------------------------------------------------------------



 



pay for losses not to exceed the Actual Claims-Paying Capacity of the FHCF, up
to the limit in accordance with Section 215.555(4)(c)1., Florida Statutes, for
any one Contract Year.
     (b) Loss Reports

  1.   At the direction of the SBA, the Company shall report its projected
Ultimate Net Loss from each Loss Occurrence to provide information to the SBA in
determining any potential liability for possible reimbursable losses under the
Contract on the Interim Loss Report, Form FHCF-L1A, as adopted in Rule 19-8.029,
F.A.C.     2.   FHCF loss reimbursements will be issued based on Ultimate Net
Loss information reported by the Company on the Proof of Loss Report, Form
FHCF-L1B, as adopted in Rule 19- 8.029, F.A.C. To qualify for reimbursement, the
Proof of Loss Report must have the original signatures of two executive officers
authorized by the Company to sign the report. While a Company may submit a Proof
of Loss Report requesting reimbursement at any time following a Loss Occurrence,
all Companies shall submit a mandatory Proof of Loss Report for each Loss
Occurrence no earlier than December 15 and no later than December 31 of the
Contract Year during which the Covered Event(s) occurs using the most current
data available, regardless of the amount of Ultimate Net Loss or the amount of
loss reimbursements or advances already received. Reports may be faxed only if
the Company does not qualify for a reimbursement.     3.   Quarterly thereafter
until all claims and losses resulting from a Loss Occurrence are fully
discharged or the Company has received its full coverage under the Contract Year
in which the Loss Occurrence(s) occurred, the Company shall submit updated Proof
of Loss Reports for each Loss Occurrence, as applicable. If the Company’s
Retention must be recalculated as the result of an exposure resubmission, and if
the recalculated Retention changes the FHCF’s reimbursement obligations, then
the Company shall submit additional Proof of Loss Reports for recalculation of
the FHCF’s obligations.     4.   Annually thereafter, all Companies shall submit
a mandatory year-end Proof of Loss Report for each Loss Occurrence, as
applicable, using the most current data available. This Proof of Loss Report
shall be filed no earlier than December 15 and no later than December 31 of each
year and shall continue until the earlier of the expiration of the commutation
period described in (3)(d) below or until all claims and losses resulting from
the Loss Occurrence are fully discharged including any adjustments to such
losses due to salvage or other recoveries.     5.   The SBA, except as noted
below, will determine and pay, within 30 days or as soon as practicable after
receiving Proof of Loss Reports, the reimbursement amount due based on losses
paid by the Company to date and adjustments to this amount based on subsequent
quarterly information. The adjustments to reimbursement amounts shall require
the SBA to pay, or the Company to return, amounts reflecting the most recent
determination of losses. The FHCF shall have the right to conduct a claims
examination prior to the issuance of any advances or reimbursements submitted by
Companies that have been placed under regulatory supervision by a State or where
control has been transferred through any legal or regulatory proceeding to a
state regulator or court appointed receiver or rehabilitator.     6.   If a
Covered Event occurs during the Contract Year, but after December 31, at the
direction of the SBA, Companies shall file an Interim Loss Report within 30 days
after the Covered Event and Proof of Loss Reports quarterly thereafter.
Subparagraphs 2-5 above regarding Proof of Loss Reports shall apply.     7.  
All Proof of Loss Reports received will be compared with the FHCF’s exposure
data to establish the facial reasonableness of the reports. The SBA may also
review the results of current and prior Contract Year exposure and loss
examinations to determine the reasonableness of the reported losses. Except as
noted in paragraph 4. above, Companies meeting these tests for reasonableness
will be scheduled for reimbursement. Companies not meeting these tests for
reasonableness will be handled on a case-by-case basis and will

11



--------------------------------------------------------------------------------



 



be contacted to provide specific information regarding their individual book of
business. The discovery of errors in a Company’s reported exposure under the
Data Call may require a resubmission of the current Contract Year Data Call
which, as the Data Call impacts the Company’s premium, retention, and coverage
for the Contract Year, will be required before the Company’s request for
reimbursement or an advance will be fully processed by the Administrator.
     (c) Loss Reimbursement Calculations

  1.   In general, the Company’s paid Ultimate Net Losses must exceed its full
FHCF Retention for a specific Covered Event before any reimbursement is payable
from the FHCF for that Covered Event. Each Company sustaining reimbursable
losses will receive the amount of reimbursement due under the Contract up to the
amount of the Company’s payout. If more than one Covered Event occurs in any one
Contract Year, any reimbursements due from the FHCF shall take into account the
Company’s Retention for each Covered Event. However, the Company’s
reimbursements from the FHCF for all Covered Events occurring during the
Contract Year shall not exceed, in aggregate, the Projected Payout Multiple or
Payout Multiple, as applicable, times the individual Company’s Reimbursement
Premium for the Contract Year.     2.   In determining reimbursements under this
Contract, the SBA shall:

  a.   First, reimburse Companies qualified as limited apportionment companies
under Section 627.351(2)(b)3., Florida Statutes, for the amount (if any) of
reimbursement due under the individual Company’s Contract, but not to exceed the
lesser of $10 million or an amount equal to 10 times the individual Company’s
Reimbursement Premium for the Contract Year. This provision does not apply if
the projected Balance of the Fund as of December 31 of the Contract Year,
exclusive of any bonding capacity of the FHCF, exceeds $2 billion. Further, if
the Company is a member of an NAIC group, the Company may not receive
reimbursement under this provision if any other member of the NAIC group has
received reimbursement under this provision.     b.   Next, reimburse each of
the Companies for the amount (if any) of reimbursement due under the individual
Company’s Contract, but not to exceed for all Loss Occurrences, an amount equal
to the Projected Payout Multiple or the Payout Multiple, as applicable, times
the individual Company’s Reimbursement Premium for the Contract Year. For a
limited apportionment company, any amount payable under this provision shall be
reduced by the amount (if any) payable under (a) above.     c.   Thereafter,
pursuant to Section 215.555(4)(d)2.c., Florida Statutes, establish the prorated
reimbursement level at the highest level for which any remaining fund balance or
bond proceeds (as limited by Section 215.555(4)(c), Florida Statutes) are
sufficient to reimburse entities created pursuant to Section 627.351(6), Florida
Statutes, for reimbursable losses exceeding the amounts payable pursuant to
(b) above for the Contract Year. The proration shall be determined based on each
entity’s share of their aggregate reimbursable losses exceeding the amounts
payable pursuant to (b) above. Any additional reimbursements pursuant to this
paragraph shall not include losses under an entity’s FHCF Retention and will be
at the 90% Reimbursement Percentage. In order to determine the amount available
for additional reimbursements, the SBA will review reported loss information
from all Companies and determine that all Companies which received payments for
reimbursable losses but which did not exceed their projected payout have settled
all, or substantially all, of their claims eligible for reimbursement. The SBA
will then determine the remaining amount of Claims-Paying Capacity available for
such additional reimbursements. Such additional reimbursement amounts shall not
be limited due to the transitional provision created for the 2004-2005 Contract
Year.

12



--------------------------------------------------------------------------------



 



  3.   Reserve established. When a Covered Event occurs in a subsequent Contract
Year when reimbursable losses are still being paid for a Covered Event in a
previous Contract Year, the SBA will establish a reserve for the outstanding
reimbursable losses for the previous Contract Year, based on the length of time
the losses have been outstanding, the amount of losses already paid, the
percentage of incurred losses still unpaid, and any other factors specific to
the loss development of the Covered Events involved.

     (d) Commutation

  1.   Not less than 36 months or more than 60 months after the end of the
Contract Year, the Company shall report to the FHCF all claims and losses, both
reported and unreported, for the Contract Year which are not finally settled and
which may be reimbursable losses under this Contract. The Company and the SBA or
their respective representatives may, by mutual agreement, determine the
capitalized value of all claims and losses, both reported and unreported,
resulting from Loss Occurrences commencing during the Contract Year, and the
Company shall provide the SBA with a copy of a written opinion on such
capitalized value by the Company’s certifying actuary. Payment by the SBA of its
portion of any amount or amounts so mutually agreed and certified by the
Company’s certifying actuary shall constitute a complete and final release of
the SBA in respect of all claims and losses, both reported and unreported, under
this Contract.     2.   If agreement on capitalized value cannot be reached
within 60 days after the Company reports its claims and losses to the FHCF, the
Company and the SBA may mutually appoint an actuary or appraiser to investigate,
determine and capitalize such claims or losses. If both parties then agree, the
SBA shall pay its portion of the amount so determined to be the capitalized
value of such claims or losses.     3.   If the parties fail to agree, then any
difference shall be settled by a panel of three actuaries, one to be chosen by
each party and the third by the two so chosen. If either party does not appoint
an actuary within 30 days, the other party may appoint two actuaries. If the two
actuaries fail to agree on the selection of a third actuary within 30 days of
their appointment, each of them shall name two, of whom the other shall decline
one and the decision shall be made by drawing lots. All the actuaries shall be
regularly engaged in the valuation of property claims and losses and shall be
members of the Casualty Actuarial Society and of the American Academy of
Actuaries. None of the actuaries shall be under the control of either party to
this Contract. Each party shall submit its case to its actuary within 30 days of
the appointment of the third actuary. The decision in writing of any two
actuaries, when filed with the parties hereto, shall be final and binding on
both parties.     4.   The reasonable and customary expense of the actuaries and
of the commutation (as a result of 2. and 3. above) shall be equally divided
between the two parties. Said commutation shall take place in Tallahassee,
Florida, unless some other place is mutually agreed upon by the Company and the
SBA.

     (4) Advances

  (a)   In accordance with Section 215.555(4)(e), Florida Statutes, the SBA may
make advances for loss reimbursements as defined herein, at market interest
rates, to the Company in accordance with Section 215.555(4)(e), Florida
Statutes. An advance is an early reimbursement which allows the Company to
continue to pay claims in a timely manner. Advances will be made based on the
Company’s Ultimate Net Loss, on an incurred basis, as reported on a Proof of
Loss Report, and shall include Loss Adjustment Expense Reimbursement as
calculated by the FHCF. In order to be eligible for an advance, the Company must
submit its exposure data for the Contract Year as required under paragraph
(1) of this Article. Except as noted below, advances, if approved, will be made
as soon as practicable after the SBA receives a written request, signed by two
officers of the Company, for an advance of a specific amount and any other
information required for the specific type of advance under subparagraph
(c) below. All

13



--------------------------------------------------------------------------------



 



reimbursements due to a Company shall be offset against any amount of
outstanding advances plus the interest due thereon.

  (b)   The market interest rate shall be the average rate earned by the SBA for
the FHCF for the first five months of the Contract Year. All interest charged
will commence on the date the SBA issues a check for an advance and will cease
on the date upon which the FHCF has received the Company’s Proof of Loss
Report(s) for the Covered Event(s) for which the Company qualifies for
reimbursement(s). If such reimbursement(s) are less than the amount of
outstanding advance(s) issued to the Company, interest will continue to accrue
on the outstanding balance of the advance(s) until subsequent Proof of Loss
Reports qualify the Company for reimbursement under any Covered Event equal to
or exceeding the amount of any outstanding advance(s). If an advance is offset
entirely by loss reimbursements before the average rate earned for the first
five months of the Contract Year can be determined, the interest on the
advance(s) shall be invoiced once the interest rate has been determined.
Interest shall be billed on a periodic basis. If it is determined that the
Company received funds in excess of those to which it was entitled, the interest
as to those sums will not cease on the date of the receipt of the Proof of Loss
Report but will continue until the Company reimburses the FHCF for the
overpayment. If it is determined that an excess reimbursement or advance has
occurred before the average rate earned for the first five months of the
Contract Year can be determined, the Company shall be invoiced for the amount of
the excess reimbursement or advance, and the interest thereon will be invoiced
once the interest rate has been determined.     (c)   The specific type of
advances enumerated in the Section 215.555, Florida Statutes, follow.

  1.   Advances to Companies to prevent insolvency, as defined under Article XIV
of this Contract.

  a.   Section 215.555(4)(e)1., Florida Statutes, provides that the SBA shall
advance to the Company amounts necessary to maintain the solvency of the
Company, up to 50 percent of the SBA’s estimate of the reimbursement due to the
Company.     b.   In addition to the requirements outlined in subparagraph
(4)(a) above, the requirements for an advance to a Company to prevent insolvency
are that the Company demonstrates that it is likely to qualify for
reimbursement, that the Company demonstrates that the immediate receipt of
moneys from the SBA is likely to prevent the Company from becoming insolvent,
and that the Company provides the following information:

i. Current assets;
ii. Current liabilities other than liabilities due to the Covered Event;
iii. Current surplus as to policyholders;
iv. Estimate of other expected liabilities not due to the Covered Event; and
v. Amount of reinsurance available to pay claims for the Covered Event under
other reinsurance treaties.

  c.   The SBA’s final decision regarding an application for an advance to
prevent insolvency shall be based on whether or not, considering the totality of
the circumstances, including the SBA’s obligations to provide reimbursement for
all Covered Events occurring during the Contract Year, granting an advance is
essential to allowing the entity to continue to pay additional claims for a
Covered Event in a timely manner.

  2.   Advances to entities created pursuant to Section 627.351(6), Florida
Statutes.

  a.   Section 215.555(4)(e)2., Florida Statutes, provides that the SBA may
advance to an entity created pursuant to Section 627.351(6), Florida Statutes,
up to 90% of the lesser of the SBA’s estimate of the reimbursement due or the
entity’s share of the actual aggregate Reimbursement Premium for that Contract
Year, multiplied by the current available liquid assets of the FHCF.     b.   In
addition to the requirements outlined in subparagraph (4)(a) above, the
requirements for an advance to entities created pursuant to Section 627.351(6),
Florida Statutes are

14



--------------------------------------------------------------------------------



 



that the entity must demonstrate to the SBA that the advance is essential to
allow the entity to pay claims for a Covered Event.

  3.   Advances to limited apportionment companies.

Section 215.555(4)(e)3., Florida Statutes, provides that the SBA may advance the
amount of estimated reimbursement payable to limited apportionment companies.

  (d)   In determining whether or not to grant an advance, the SBA:

  1.   Must determine whether its assets are sufficient and sufficiently liquid
to fulfill its obligations to other Companies prior to granting an advance;    
2.   Shall review and consider all the information submitted by such Companies;
    3.   Shall review such Companies’ compliance with all requirements of
Section 215.555, Florida Statutes;     4.   Shall consult with all relevant
regulatory agencies to seek all relevant information;
    5.   Shall review the damage caused by the Covered Event and when that
Covered Event occurred; and     6.   Shall consider any other factors deemed
relevant.

  (e)   In situations where a Company has been placed under regulatory
supervision by a State, or where control has been transferred through any legal
or regulatory proceeding to a state regulator, court appointed receiver or
rehabilitator, or a state insurance guarantee association, all requirements of
the Company outlined herein shall remain applicable and must be met prior to the
issuance of any advance of reimbursements for which the Company may be eligible
to receive under the Contract.     (f)   Any amount advanced by the SBA shall be
used by the Company only to pay claims of its policyholders for the Covered
Event or Covered Events which have precipitated the immediate need to continue
to pay additional claims as they become due.

(5) Delinquent Premium Payments
Failure to submit a Premium or Premium installment when due is a violation of
the terms of this Contract and Section 215.555, Florida Statutes. Interest on
late payments shall be due as set forth in Article IX(2) of this Contract.
(6) Inadequate Data Submissions
If exposure data or other information required to be reported by the Company
under the terms of this Contract is not received by the FHCF in the format
specified by the FHCF and is inadequate to the extent that the FHCF requires
resubmission of data, the Company will be required to pay the FHCF a
resubmission fee of $1,000. The $1,000 fee is also applicable to exposure
resubmissions made as a result of examinations of the Company’s exposure and
claims data. A resubmission of exposure data may delay the processing of the
Company’s request for reimbursement or an advance.
(7) Delinquent Submissions
Failure to submit an exposure submission or resubmission when due is a violation
of the terms of this Contract and Section 215.555, Florida Statutes.
ARTICLE XI — TAXES
In consideration of the terms under which this Contract is issued, the Company
agrees to make no deduction in respect of the Premium herein when making premium
tax returns to the appropriate authorities. Should any taxes be levied on the
Company in respect of the Premium herein, the Company agrees to make no claim
upon the SBA for reimbursement in respect of such taxes.
ARTICLE XII — ERRORS AND OMISSIONS
Any inadvertent delay, omission, or error on the part of the SBA shall not be
held to relieve the Company from any liability which would attach to it
hereunder if such delay, omission, or error had not been made.

15



--------------------------------------------------------------------------------



 



ARTICLE XIII — INSPECTION OF RECORDS
The Company shall allow the SBA to inspect, examine, and verify, at reasonable
times, all records of the Company relating to the Covered Policies under this
Contract, including Company files concerning claims, losses, or legal
proceedings regarding subrogation or claims recoveries which involve this
Contract, including premium, loss records and reports involving exposure data on
Covered Policies and applicable ceded reinsurance contracts. This right by the
SBA to inspect, examine, and verify shall survive the completion and closure of
an exposure examination or loss examination file and the termination of the
Contract. The Company shall have no right to re-open an exposure or loss
examination file once closed and the findings have been accepted by the Company;
any re-opening shall be at the sole discretion of the SBA. All discovered
errors, inadvertent omissions, and typographical errors associated with the data
reporting of insured values, discovered prior to the closing of the file and
acceptance of the examination findings by the Company, shall be corrected to
reflect the proper values. The Company shall retain its records in accordance
with the requirements for records retention regarding exposure reports and
claims reports outlined herein, and in any administrative rules adopted pursuant
to Section 215.555, Florida Statutes. Companies writing covered collateral
protection policies, as defined in definition (10)(d) of Article V herein, must
be able to provide documentation that the policy covers personal residences,
protects both the borrower’s and lender’s interest, and that the coverage is in
an amount at least equal to the coverage for the dwelling in place under the
lapsed homeowner’s policy.
(1) Examination Requirements for Exposure Verification
The Company shall retain complete and accurate records, in policy level detail,
of all exposure data submitted to the SBA in any Contract Year until the SBA has
completed its examination of the Company’s exposure submissions. The Company
shall also retain complete and accurate records of any completed exposure
examination for any Contract Year in which the Company incurred losses until the
completion of the loss reimbursement examination for that Contract Year. The
records to be retained shall include the exam file which supports the exposure
reported to the SBA and any other information which would allow for a complete
examination of the Company’s reported exposure data. The exam file shall be
prepared according to the SBA Exam File Specifications outlined in the Data
Call. The Company must also have available, at the time of the examination, a
copy of its underwriting manual, a copy of its rating manual, and staff to
respond to the questions of the SBA or its agents. The Company is also required
to retain declarations pages and policy applications to support reported
exposure. To meet the requirement that the application must be retained, the
Company may retain either the actual application or may retain the actual
application in an electronic format.
(2) Examination Requirements for Loss Reports
The Company shall retain complete and accurate records of all reported losses
and/or advances submitted to the SBA until the SBA has completed its examination
of the Company’s reimbursable losses. The records to be retained are set forth
as part of the Proof of Loss Report, Form FHCF-L1B, adopted in Rule 19-8.029,
F.A.C. The Company must also retain the required exposure exam file for the
Contract Year in which the loss occurred, and must have available any other
information which would allow for a complete examination of the Company’s
losses.
(3) Examination Procedures

  (a)   The FHCF will send an examination notice to the Company providing the
commencement date of the examination, the site of the examination, any
accommodation requirements of the examiner, and the reports and data which must
be assembled by the Company and forwarded to the FHCF upon request. The Company
shall be prepared to choose one location in which to be examined, unless
otherwise specified by the SBA.     (b)   The reports and data are required to
be forwarded to the FHCF as set forth in an examination notice letter. The
information is then forwarded to the examiner. If the FHCF receives accurate and
complete records as requested, the examiner will contact the Company to inform
the Company as to what policies or other documentation will be required once the
examiner is

16



--------------------------------------------------------------------------------



 



on site. Any records not required to be provided to the examiner in advance
shall be made available at the time the examiner arrives on site.

  (c)   At the conclusion of the examiner’s work and the management review of
the examiner’s report, findings, recommendations, and work papers, the FHCF will
forward a preliminary draft of the examination report to the Company and require
a response from the Company by a date certain as to the examination findings and
recommendations.     (d)   If the Company accepts the examination findings and
recommendations, and there is no recommendation for resubmission of the
Company’s exposure data, the examination report will be finalized and the exam
file closed.     (e)   If the Company disputes the examiner’s findings, the
areas in dispute will be resolved by a meeting or a conference call between the
Company and FHCF management.     (f)   1. The recommendation of a loss
reimbursement examination could require the Company to resubmit its loss reports
or exposure data.

  2.   If the recommendation of the examiner is to resubmit the Company’s
exposure data for the Contract Year in question, then the FHCF will send the
Company a letter outlining the process for resubmission and including a deadline
to resubmit. The resubmission will include a data file to be submitted to the
FHCF’s Administrator and an exam file to be submitted to the offices of the SBA.
The resubmission is also required to be accompanied by a detailed written
description of the specific changes made to the resubmitted data. Once the
resubmission is received by the FHCF’s Administrator, the FHCF’s Administrator
calculates a revised Reimbursement Premium for the Contract Year which has been
examined. The SBA shall then review the resubmission with respect to the
examiner’s findings, and accept the resubmission or contact the Company with any
questions regarding the resubmission. Once the SBA has accepted the resubmission
as a sufficient response to the examiner’s findings, the FHCF’s Administrator
will send the Company an invoice for any Reimbursement Premium and interest due
or to refund Reimbursement Premium, as the case may be. Once the resubmission
has been approved, the exam file is closed.     3.   If the recommendation of
the examiner is either to resubmit the Company’s exposure data for the Contract
Year in question or giving the option to pay the estimated Premium difference,
then the FHCF will send the Company a letter outlining the process for
resubmission or for paying the estimated Premium difference and including a
deadline for the resubmission or the payment to be received by the FHCF’s
Administrator. If the Company chooses to resubmit, the same procedures outlined
in Article XIII(3)(f)2. apply.

  (g)   If the Company continues to dispute the examiner’s findings and/or
recommendations and no resolution of the disputed matters is obtained through
discussions between the Company and FHCF management, then the process within the
SBA is at an end and further administrative remedies may be obtained under
Chapter 120, Florida Statutes.     (h)   The examiner’s list of errors is made
available in the examination report sent to the Company. Given that the
examination was based on a sample of the Company’s policies rather than the
whole universe of the Company’s Covered Policy exposure, the error list is not
intended to provide a complete list of errors but is intended to indicate what
Covered Policy information needs to be reviewed and corrected throughout the
Company’s book of Covered Policy business to ensure more complete and accurate
reporting in the resubmission if required and for any future submissions.

(4) Costs of the Examinations
The costs of the examinations shall be borne by the SBA. However, in order to
remove any incentive for a Company to delay preparations for an examination, the
SBA shall be reimbursed by the Company for any examination expenses incurred in
addition to the usual and customary costs, which additional expenses were
incurred as a result of the Company’s failure, despite proper notice, to be
prepared for the examination or as a result of a Company’s failure to provide
requested

17



--------------------------------------------------------------------------------



 



information. All requested information must be complete and accurate. The
Company shall be notified of any administrative remedies which may be obtained
under Chapter 120, Florida Statutes.
ARTICLE XIV — INSOLVENCY OF THE COMPANY
Company shall notify the FHCF immediately upon becoming insolvent. Pursuant to
Section 215.555(4)(g), Florida Statutes, the FHCF is required to pay the “net
amount of all reimbursement moneys” due an insolvent insurer to the Florida
Insurance Guaranty Association for the benefit of Florida policyholders. For the
purpose of this Contract, a Company is insolvent when an order of liquidation
with a finding of insolvency has been entered by a court of competent
jurisdiction.
ARTICLE XV — TERMINATION
The FHCF and the obligations of both parties under this Contract can be
terminated only as may be provided by law or applicable rules.
ARTICLE XVI — VIOLATIONS
Pursuant to the provisions of Section 215.555(10), Florida Statutes, any
violation of the terms of this Contract by the Company constitutes a violation
of the Insurance Code of the State of the Florida. Pursuant to the provisions of
Section 215.555(11), Florida Statutes, the SBA is authorized to take any action
necessary to enforce any administrative rules adopted pursuant to
Section 215.555, Florida Statutes, and the provisions and requirements of this
Contract.
ARTICLE XVII — APPLICABLE LAW

(1)   Applicable Law: This Contract shall be governed by and construed according
to the laws of the State of Florida in respect of any matter relating to or
arising out of this Contract.   (2)   Notice of Rights: Pursuant to Chapter 120,
Florida Statutes, and the Uniform Rules of Procedure, codified as Chapters
28-101 through 28-111, F.A.C., a person whose substantial interests are affected
by a decision of the SBA regarding the FHCF may request a hearing within 21 days
shall have waived his or her right to a hearing. The hearing may be a formal
hearing or an informal hearing pursuant to the provisions of Sections 120.569
and 120.57, Florida Statutes. The petition must be filed (received) in the
office of the Agency Clerk, General Counsel’s Office, State Board of
Administration of Florida, P.O. Box 13300, Tallahassee, FL 32317-3300, within
the 21 day period.

18



--------------------------------------------------------------------------------



 



ARTICLE XVIII — REIMBURSEMENT CONTRACT ELECTIONS
Reimbursement Percentage
For purposes of determining reimbursement (if any) due the Company under this
Contract and in accordance with the Statute, the Company has the option to elect
a 45% or 75% or 90% reimbursement percentage under this Contract. If the Company
is a member of an NAIC group, all members must elect the same reimbursement
percentage, and the individual executing this Contract on behalf of the Company,
by placing his or her initials in the box under (a) below, affirms that the
Company has elected the same reimbursement percentage as all members of its NAIC
group. If the Company is an entity created pursuant to Section 627.351, Florida
Statutes, the Company must elect the 90% reimbursement percentage. The Company
shall not be permitted to change its reimbursement percentage during the
Contract Year. The Company shall be permitted to change its reimbursement
percentage at the beginning of a new Contract Year, but may not reduce its
reimbursement percentage if a Covered Event required the issuance of revenue
bonds, until the bonds have been fully repaid.
The Reimbursement Percentage elected by the Company for the prior Contract Year
effective
June 1, 2004 was as follows: Liberty American Insurance Company — 90%

(a)   NAIC Group Affirmation: Initial the following box if the Company is part
of an NAIC Group:

         
 
  TBM    

(b)   Reimbursement Percentage Election: The Company hereby elects the following
Reimbursement Percentage for the Contract Year from 12:01 a.m., Eastern Time,
June 1, 2005, to 12:01 a.m., Eastern Time, June 1, 2006, (the individual
executing this Contract on behalf of the Company shall place his or her initials
in the box to the left of the percentage elected for the Company):

                             
45%
  OR     75 %   OR   TBM     90 %

Reporting Exposure for a Single Structure, with a Mix of Commercial Habitational
and Commercial Non-Habitational Exposure, Written on a Commercial Policy
This section is applicable to all Companies which either have exposure for
single structures with a mix of commercial habitational and commercial
non-habitational exposure written under a Commercial Policy, or have the
authority to write such policies. If the Company does not have the authority to
write this type of exposure, this section does not apply; initial the N/A box on
the next page, which completes this ARTICLE. If the Company does write, or has
the authority to write, this type of exposure, please read and complete the
remainder of this ARTICLE.
Commercial-Residential Class Code
If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial-residential class code (based on a
classification plan on file with and reviewed by the Administrator), the entire
exposure for the structure should be reported to the FHCF under the Data Call,
and the FHCF will reimburse losses for the entire structure as well.

19



--------------------------------------------------------------------------------



 



Commercial Non-Residential/Business Class Code
If a single structure is used for both habitational and non-habitational
purposes and the structure has a commercial non-residential or business class
code (based on a classification plan on file with and reviewed by the
Administrator), the habitational portion of that structure should be identified
and reported to the FHCF under the Data Call.
However, in recognition of the unusual nature of commercial structures with
incidental habitational exposure and the hardship some companies may face in
having to carve out such incidental habitational exposure, as well as the losses
to such structures, the FHCF will accommodate these companies by allowing them
to exclude the entire exposure for the single structure from their Data Call
submission, providing the following two conditions are met:

(1)   The decision to not carve out and report the incidental habitational
exposure shall apply to all such structures insured by the Company; and   (2)  
If the incidental habitational exposure is not reported to the FHCF, the Company
agrees it shall not report losses to the structure and the FHCF shall not
reimburse any losses to the structure.

Initial the CARVING box below if the Company is able to carve out and report its
incidental habitational exposure, OR, if this requirement presents a hardship,
the Company must communicate its decision to not carve out and to not report the
incidental exposure by having the individual executing this Contract on behalf
of the Company placing his or her initials in the NOT CARVING box below. If the
Company does not currently write such policies, but has the authority to write
such policies after the start date of this Contract, the decision to carve or
not carve out the incidental habitational exposure must be indicated below.

                 
 
  OR   TBM   OR                      
CARVING
      NOT CARVING       NA

By initialing the CARVING or NOT CARVING box above, the Company is making an
irrevocable decision for the corresponding Contract Year Data Call submission
and any subsequent resubmissions.
Important Note: Since this election will impact your Data Call submission,
please share this decision with the individual(s) responsible for compiling your
Data Call submission.

20



--------------------------------------------------------------------------------



 



ARTICLE XIX — SIGNATURES
Approved by:

          Florida Hurricane Catastrophe Fund     By: State Board of
Administration of the State of Florida  
By:
       
 
       
 
  Coleman Stipanovich   Date
 
  Executive Director    
 
        Approved as to legality:    
By:
       
 
       
 
  Linda Lettera   Date
 
  General Counsel    
 
  FL Bar ID#311911    
 
        Liberty American Insurance Company          
 
       Company    
 
       
By:
  T. Bruce Meyer, Sr VP& Treasurer   5/18/2005
 
     
 
  Name/Title   Date

 